             Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CHRISTOPHER DEITZ                                §
                                                 §
                   Plaintiff,                    §
                                                 §         Case No. 6:20-cv-00153
vs.                                              §
                                                 §             JURY DEMANDED
PERFORMANCE FOOD GROUP, INC.                     §
d/b/a PERFORMANCE FOODSERVICE -                  §
TEMPLE, TX                                       §
                                                 §
                                                 §
                   Defendant.                    §


                                PLAINTIFF’S ORIGINAL COMPLAINT
                                       AND JURY DEMAND

       Plaintiff CHRISTOPHER DEITZ (“Plaintiff”) files this his Original Complaint and Jury

Demand, complaining of Defendant PERFORMANCE FOOD GROUP, INC. d/b/a PERFORMANCE

FOODSERVICE - TEMPLE, TX and for cause of action respectfully shows as follows:

                                            I. PARTIES

       1.      Plaintiff CHRISTOPHER DEITZ is an individual residing in Belton, Bell County,

Texas, and is a citizen of the State of Texas.

       2.      Defendant PERFORMANCE FOOD GROUP, INC. d/b/a PERFORMANCE

FOODSERVICE - TEMPLE, TX is a Colorado corporation that maintains its principal place of

business (nerve center) in Centennial, Colorado. PERFORMANCE FOOD GROUP, INC. d/b/a

PERFORMANCE FOODSERVICE - TEMPLE, TX can be served with process via its registered

agent for service of process in Texas: National Registered Agents, Inc., 1999 Bryan Street, Suite

900, Dallas, Texas 75201-3136. At times herein, it may be referred to as Performance Foodservice.


                                                     -1-
              Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 2 of 7




                                   II. JURISDICTION AND VENUE

       3.       This Court has federal diversity jurisdiction over this action pursuant to 28 U.S.C.

§1332(a) because the parties are citizens of different states. Among other things, and without

limitation, the amount in controversy in this case involving a plaintiff who suffered a traumatic brain

injury (among other injuries) as a result of the matters set forth herein far exceeds the minimal

jurisdictional threshold of $75,000, exclusive of interest and costs. Plaintiff’s past medical bills

alone far surpass this jurisdictional amount.

       4.       This Court has both general and specific personal jurisdiction over the Defendant

because (without limitation) it conducts and purposefully does business in Texas and directs

business toward and in Texas; it has regular and continuing contacts with Texas; has sold and/or

shipped products to persons in Texas; has placed products in the stream of commerce in and to

Texas; owns or leases real property in Texas; and is amenable to service in Texas.

       5.      Venue is proper in the Waco Division of the Western District of Texas because all or

a substantial part of the events or omissions giving rise to the claims and causes of action occurred in

Bell County, Texas.

                                     III. STATEMENT OF FACTS

       6.       On January 6, 2019, the brain and body and life of Chris Dietz was changed forever

because he was seriously and permanently injured when he was negligently ejected from a company

truck driven by a company employee with company permission at the property of Performance

Foodservice in Temple, Texas. Chris was off duty at the time of the incident and at the premises

with permission and by the invitation of Performance Foodservice. As was his kind nature, he was

to deliver a TV he donated to Performance Foodservice for employees and others to use in the



                                                     -2-
             Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 3 of 7




mechanics shop. Chris brought the TV to the facility and was asked to bring it back to the shop. He

did so. For one or more reasons, on-duty employees there decided that the TV was not going to be a

good fit and directed another employee to dispose of the TV in a dumpster on the premises. An on-

duty Performance Foodservice employee, Cory Ellard, was directed and given responsibility to

dispose of the TV. Ellard had permission to use a Performance Foodservice vehicle, a Ford F150

single cab pick-up truck, to take the TV to the dumpster to dispose of it, just as he had with other

trash disposed of in the course of Performance Foodservice business. Ellard had used the truck

before to dispose of trash to the dumpster, and for other reasons, and had permission to get the keys

and use the vehicle. Ellard put the TV inside the cab of the company truck and invited Chris to get

in the back of the truck for the drive to the dumpster. Chris did so. Chris trusted that Ellard was

going to operate the vehicle safely and Performance Foodservice knew and allowed people to ride in

the back of trucks on premises. Unbeknownst to Chris, however, Ellard was unfit to drive the

vehicle and otherwise an unfit driver and unfit employee. Among other reasons, Ellard had no

driver’s license, had no Texas Driver’s license, his Oklahoma driver’s license had expired in 2015,

his Oklahoma license had been revoked or suspended more than once, he had been convicted of

operating a motor vehicle with a suspended/cancelled or revoked license twice, and had a criminal

history record. Performance Foodservice knew or should have known all this, and especially that

Ellard had no driver’s license and was otherwise an unfit driver and employee. On the way to the

dumpster, Ellard operated the vehicle negligently, ejecting Chris from the back of the truck. When

ejected, Chris violently struck his head on the ground, knocking him unconscious and causing a

serious and permanent traumatic brain injury, among other injuries. Before the injury, Chris was a

loving son, brother and friend and he was valuable, hardworking employee for Performance



                                                    -3-
               Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 4 of 7




Foodservice.     The injuries have devastated him and his future. Unable to perform his job,

Performance Foodservice fired him and he has suffered a massive loss of earning capacity. The

traumatic brain injury he suffered has literally touched every aspect of who he is and his life. Chris

will never be the same and will need a lifetime of care. Because of that, he brings this action for

full and fair compensation of his damages.

                                      IV. CAUSES OF ACTION

                            Negligence: Direct and Vicarious Liability

       7.       The facts set out above are incorporated here by reference in full. Pleading

additionally and alternatively, if necessary, Plaintiff would show that Performance Foodservice

owed Plaintiff one or more duties and has negligently breached one or more of the duties owed and

the breaches were a proximate cause of damages to Plaintiff. This included one or more acts of

active negligence. Performance Foodservice is liable to Plaintiff through both direct and vicarious

liability, by acts and omissions that include those set out below.

       Respondent Superior Liability of Performance Foodservice

       8.       One or more employees/agents of Performance Foodservice in the course and scope

of employment was negligent and proximately caused damage to Plaintiff. Vicarious liability for

Plaintiff’s injuries and damages attaches to Defendant Performance Foodservice through

respondent superior including those in the following respects:

       9.       Plaintiff was injured by the acts or omissions of one or more persons who was an

employee of Defendant Performance Foodservice at the time of the incident;

       10.      These persons were working in the course and scope of employment at and for

Performance Foodservice at the time of the incident;



                                                    -4-
            Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 5 of 7




      11.      These persons were acting in furtherance of Defendant Performance Foodservice’s

business at the time of the incident;

      12.      The negligence of the employees/agents is a proximate cause of Plaintiff’s injuries

and damages.

      Negligent Entrustment of Performance Foodservice

      13.      Defendant Performance Foodservice negligently entrusted a vehicle to a reckless

and/or unlicensed and/or incompetent and/or unfit driver who Defendant knew or should have

known was reckless and/or unlicensed and/or incompetent and/or unfit and that driver was

negligent and such negligence proximately caused injury to Plaintiff. The entrustment of a vehicle

to a person who does not have a driver’s license was negligence per se.

      Direct Negligence of Performance Foodservice

      14.      The conduct of Defendant Performance Foodservice constitutes negligence in many

respects including but not limited to the following:

      15.      Defendant Performance Foodservice negligently hired, supervised, retained and/or

trained employees/agents whose negligence caused damage to Plaintiff;

      16.      Each of the foregoing acts or omissions of Defendant Performance Foodservice

singularly or in combination with others, constituted negligence, which was a proximate cause of

the above-referenced occurrence and Plaintiff’s injuries and damages.

                                        Gross Negligence

      17.      The facts and causes set out above are incorporated here by reference in full.

Performance Foodservice is liable for gross negligence and exemplary damages for the acts and

omissions alleged herein.



                                                  -5-
            Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 6 of 7




                                          V. DAMAGES

      18.     Plaintiff sustained severe and permanent injuries as a result of the acts and/or

omissions set out above, including but not limited to a severe traumatic brain injury. He seeks

damages under all categories allowed by Texas law – including but not limited to damages for

physical pain and suffering, mental anguish, disability, loss of earning capacity, physical

impairment, physical disfigurement, and medical care and expenses – both in the past and in the

future.

      19.     Plaintiff would show that he has been caused to incur doctor bills, hospital bills and

other reasonable and necessary medical expenses in the past, and will be forced to incur such

medical care and costs in the future, and seeks recovery for those damages.

                                   VI. EXEMPLARY DAMAGES

      20.     Defendant is liable for exemplary damages caused by gross neglect and/or gross

negligence, which were a proximate cause of the injuries and the resulting damages to Plaintiff.

                                          VII. INTEREST

      21.     Plaintiff would show that he is entitled to recover interest for all elements of damages

recovered for which the law provides for prejudgment interest. Plaintiff is also entitled to post-

judgment interest at the lawful and legal rate.

                                 VIII. CONDITIONS PRECEDENT

      22.     All conditions precedent to Plaintiff’s right to recover have occurred, have been fully

performed, or have been waived by Defendant.

                                       IX. JURY DEMAND

      23.     Plaintiff has demanded trial by jury and have tendered the proper fee for same to the



                                                   -6-
             Case 6:20-cv-00153 Document 1 Filed 02/26/20 Page 7 of 7




Court’s Clerk.

                                   X. CONCLUSION AND PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff Christopher Deitz requests that the

Defendant be cited to appear and answer at trial, and that on final trial Plaintiff have judgment

against the Defendant for actual damages, together with prejudgment and post-judgment interest as

provided by law, costs of court, exemplary damages, and such other and further relief, at law or in

equity, to which this Plaintiff is justly entitled and for which he now asks.

                                            Respectfully submitted,

                                            HOWRY BREEN & HERMAN, L.L.P.
                                                  /s/ Sean E. Breen
                                            __________________________________
                                            Sean E. Breen
                                            State Bar No. 00783715
                                            Randy Howry
                                            State Bar No. 10121690
                                            Christopher Lavorato
                                            State Bar No. 24096074
                                            1900 Pearl Street
                                            Austin, Texas 78705-5408
                                            E-mail: sbreen@howrybreen.com
                                            Phone: (512) 474-7300
                                            Fax: (512) 474-8557


                                            ATTORNEYS FOR PLAINTIFF




                                                    -7-
